DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-18 of U.S. Patent No. 8,745,684, Claims 1-14 of U.S. Patent No. 9,378,280 and Claims 1-14 of U.S. Patent No. 10,509,822. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-15 are anticipated by the conflicting patented Claims 1-18 of U.S. Patent No. 8,745,684, Claims 1-14 of U.S. Patent No. 9,378,280 and Claims 1-14 of U.S. Patent No. 10,509,822.  The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claims are narrower in scope and falls within the scope of the examined claim.  Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus.  Therefore, a .

Response to Arguments
Applicant's arguments filed 01/13/2021 have been fully considered but they are not persuasive.
Applicant argues on pages 7+ of the 01/13/2022 Remarks that Freemen et al. fails to teach “augment a search index entry for the video based at least in part on the additional information associated with the sporting event” as previously recited in independent claims 1, 6 and 11.
In response to argument, Examiner respectfully disagrees.  The interactive digital system of Freeman is able to obtain/collect video signals corresponding to the different cameras, audio signals and graphic signals and/or webpages and sent to a central control studio.  These signals are then combined with special data codes into a "digital package," and subsequently, transmitted over a cable distribution system to viewer homes. The special data codes are the keys to unlocking the interactive potential of the program.  Through the system of the present invention, web pages provide additional, specific information relating to a favorite player, team or perhaps the remaining schedule for the sports team.  This additional information is the augmenting for the video because it provides more information about the player and sporting event.  This information obtained from related Web sites can be integrated into the live program and can be retrieved from the website in response to a viewer entry to retrieve additional .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support for the claim limitation of claims 16 and 17 in the specification.  At best, paragraph 0031 of Applicant’s specification describes querying the database for name of a show and airdate of a show.  This is different from querying the database with a name of the 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Freeman et al. (U.S. Pub. No. 2002/0188943) in view of Dutta (U.S. Pub. No. 2002/0078045).
Regarding claims 1, 6 and 11, Freeman et al. discloses an apparatus comprising: 
at least one processor (see fig. 2 (CPU Controller, 260)); and 
memory including instructions that, when executed by the at least one processor, cause the at least one processor to at least (see fig. 2 (RAM/ROM, 265))):

match the video to a sporting event (see paragraph 0015; sporting event); 
fetch additional information associated with the sporting event, the additional information identifying an athlete associated with the sporting event (see paragraph 0015; additional specific information relating to a player);
augment a search index entry for the video based at least in part on the additional information associated with the sporting event (see abstract, paragraphs 0013-0015; Through the system of the present invention, web pages provide additional, specific information relating to a favorite player, team or perhaps the remaining schedule for the sports team.  This additional information is the augmenting for the video because it provides more information about the player and sporting event.  This information obtained from related Web sites can be integrated into the live program and can be retrieved from the website in response to a viewer entry to retrieve additional information while watching a sporting event thereby enabling viewers to have enhanced experience in viewing the sporting broadcast).
However, Freeman et al. is silent as to weight matches to index terms using the additional information differently than matches based on a description of the sporting event.  
Dutta discloses weight matches to index terms using the additional information differently than matches based on a description of the sporting event (see paragraphs 0047-0050; accordingly, the search engine server may then index all files in the "sports" directory of that website with appropriate category weights for sports-related topics.  Extending the concept further, if the address further included 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Freeman et al. to include weight matches to index terms using the additional information differently than matches based on a description of the sporting event as taught by Dutta for the advantage of weighting/ranking search results.

Regarding claims 2, 7 and 12, Freeman et al. and Dutta discloses everything claimed as applied above (see claims 1, 6 and 11).  Dutta discloses wherein the processor is further to classify the video based on the entity participating in the sporting event (see paragraphs 0031, lines 23-26, paragraph 0049, lines 19-29; classifying sports related topics e.g., women’s sports).  

Regarding claims 3, 8 and 13, Freeman et al. and Dutta discloses everything claimed as applied above (see claims 1, 6 and 11).  Freeman et al. discloses wherein the additional information includes statistics of the athlete associated with the sporting event (see paragraphs 0008-0009, 0051, 0122, 0157; player statistics).  

Regarding claims 4, 9 and 14, Freeman et al. and Dutta discloses everything claimed as applied above (see claims 1, 6 and 11).  Dutta discloses wherein the 

Regarding claims 5, 10 and 15, Freeman et al. and Dutta discloses everything claimed as applied above (see claims 1, 6 and 11).  Dutta discloses wherein the processor is further to use the search index entry to determine that the video is responsive to a query (see paragraphs 0030, 0031, 0038 and fig. 5).  

Regarding claim 18, Freeman et al. and Dutta discloses everything claimed as applied above (see claim 1).  Dutta discloses wherein the processor is further to build a weighting equation to weight matches to index terms (see paragraph 0015).

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Freeman et al. and Dutta as applied to claim 1 above, and further in view of Day et al. (U.S. Pub. No. 2005/0106543).
Regarding claim 19, Freeman et al. and Dutta discloses everything claimed as applied above (see claim 1).  However, Freeman et al. and Dutta are silent as to wherein the video is stored on a first display page and the additional information is stored on a second display page.
Day et al. discloses wherein the video is stored on a first display page and the additional information is stored on a second display page (see paragraph 0155 and fig. 22).
. 

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Freeman et al. and Dutta as applied to claim 1 above, and further in view of Lu et al. (U.S. Pub. No. 2004/0170392).

Regarding claim 20, Freeman et al. and Dutta discloses everything claimed as applied above (see claim 1).  However, Freeman et al. and Dutta are silent as to wherein the processor is further to parse the video data of the video to obtain the additional information.
Lu et al. discloses wherein the processor is further to parse the video data of the video to obtain the additional information (see paragraph 0014).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the systems of Freeman et al. and Dutta with the teachings of Lu et al., the motivation being to catalog, index and search particular videos. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        February 11, 2022.